DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites, in part, wherein the memory stores one or more amplitudes associated with the one or more signals from the source at each of the one or more receiver azimuthal angles, wherein the memory stores the weighted sum of the one or more signals received at the plurality of receivers rotated to a first receiver azimuthal angle of the plurality of receiver azimuthal angles; and wherein the one or more amplitudes are related to a cement-bond condition associated with a casing of the borehole.  
Thus claim 8 fails to recite any relationship between the weighted sum of the one or more signals and the amplitudes related to the cement-bond condition associated with the casing of the borehole.  
Unlike independent claim 1, which recites, computing the weighted sum of the one or more signals received at the plurality of receivers rotated to a first receiver azimuthal angle of the plurality of receiver azimuthal angles; determining an amplitude of the weighted sum of the one or more signals at each receiver azimuthal angle of the plurality of receiver azimuthal angles; and determining a cement-bond condition of a casing of the borehole based, at least in part, on the amplitude [of the weighted sum of the one or more signals], independent claim 8 fails to recite how the amplitude is determined and therefore its relationship with the cement-bond condition. 
Claims 9-13 are rejected due to their dependencies from independent claim 8. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03:
According to the first part of the Alice analysis, in the instant case, the claims were determined to be directed to one of the four statutory categories: a method/process (claims 1-7) and a machine/system/product (claims 8-20). Based on the claims being determined to be within of the four categories (i.e., process or machine), (Step 1).

Regarding independent claim 1:
Step 2A Prong One:  This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim.
Regarding independent claim 1 the claim recites a judicial exception as analyzed below:
computing the weighted sum of the one or more signals received at the plurality of receivers rotated to a first receiver azimuthal angle of the plurality of receiver azimuthal angles (Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I); 
determining an amplitude of the weighted sum of the one or more signals at each receiver azimuthal angle of the plurality of receiver azimuthal angles (Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III); and
determining a cement-bond condition of a casing of the borehole based, at least in part, on the amplitude (Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
The limitations as analyzed include concepts directed to the “mental process” groupings of abstract ideas performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection I) and “mathematical concepts” of abstract ideas performed using mathematical calculations. Thus, limitations noted above fall into the “mental process” and “mathematical concepts” groupings of abstract ideas.

Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. See 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.
This judicial exception is not integrated into practical application. In particular, the claim recites the following limitations:
digitally rotating one or more receivers of a plurality of receivers of a downhole tool to obtain 360 degrees of coverage of a borehole at a plurality of receiver azimuthal angles (Mere data gathering – obtaining information (see MPEP § 2106.05(g));
at each rotation, receiving, by the plurality of receivers, one or more signals associated with a source, wherein the plurality of receivers comprise one or more monopole receivers and one or more multipole receivers, and wherein the one or more monopole receivers receive the one or more signals as one or more monopole measurements and the one or more multipole receivers receive the one or more signals as one or more multipole measurements (Mere data gathering – obtaining information (see MPEP § 2106.05(g));
When viewed in combination or as a whole, the recited additional elements do no more than add insignificant extra-solution to the judicial exception.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, independent claim 1 is directed to an abstract idea.

Step 2B:  This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05.
Regarding independent claim 1, the limitations do not include additional elements that are sufficient to amount to significantly more that the judicial exception, as discussed above. 
First, the additional elements include the recitation of gathering data using receivers (monopole and multipole) deemed no more than adding insignificant extra-solution activity to the judicial exception, as noted in Step 2A, Prong Two.
Thus, the claim limitations elements in claim 1, as examined, individually and as an ordered combination (e.g. as a whole) do not recite what the courts have identified as "significantly more”.
Regarding dependent claims 2, 3, 4, 5 and 7, these claims recite generic components or machinery (memory (claim 2), pre-filter (claim 3), transmitters (claims 4 and 5), and receiver (claim 7)) which are elements that are insufficient to amount to significantly more that the judicial exception, as discussed above.
Similarly, clam 6 does not include additional elements that are sufficient to amount to significantly more that the judicial exception, since it recites a determining process which is a “mathematical concept” of abstract ideas performed using mathematical calculations.
Thus, the claim limitations elements in claims 1-7, as examined, individually and as an ordered combination (e.g. as a whole) do not recite what have the courts have identified as "significantly more”.
Independent claims 8 and 14 recites similar features as those recited in independent claim 1 and thus are rejected on similar grounds.
Dependent claims 9-13 and 15-2 recite similar features as those recited in independent claims 2-7 and are thus rejected on similar grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,181,656 to Syresin et al. (hereinafter Syresin) discloses a system to obtain orthogonal pairs of acoustic waveforms obtained by a rotating downhole acoustic tool. The downhole tool may include an acoustic transmitter and an acoustic receiver. A computing device communicatively coupled to the downhole tool that instructs the transmitter to generate the various waveforms detected by the acoustic receiver and store the various waveforms in a buffer. Each waveform of a subset of the various waveforms oriented in a similar direction may be stacked to generate a composite waveform with reduced noise. The computing system may determine an orthogonal pair of waveforms based on the composite waveform and remaining waveforms. 
US 2012/0075951 to Johnson et al. (hereinafter Johnson) discloses a method including generating a first low frequency acoustic wave within the borehole; directing a first sequence of high frequency pulses in a direction perpendicularly with respect to the longitudinal axis of the borehole into the material contemporaneously with the first acoustic wave; and receiving one or more second high frequency pulses at one or more receivers positionable in the borehole produced by an interaction between the first sequence of high frequency pulses and the one or more features undergoing linear and nonlinear elastic distortion due to the first low frequency acoustic wave to investigate the material surrounding the borehole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858